Citation Nr: 0217090	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had more than 21 years of active service, 
including from November 1956 to February 1959.  This matter 
comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death, denied Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318, and denied 
eligibility for Dependents' Educational Assistance.  In 
November 2000, the appellant perfected an appeal as to the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  In an April 2002 rating 
decision the RO granted DIC under 38 U.S.C.A. § 1318 and 
established basic eligibility for Dependents' Educational 
Assistance.  Therefore, the issue listed on the title page 
of this decision is the only matter remaining for appellate 
review.


FINDINGS OF FACT

1.  The veteran died in July 1998 at the age of 78.

2.  Congestive heart failure was certified as the immediate 
cause of death on the veteran's death certificate with 
consequential causes of death reported as ischemic 
cardiomyopathy and atherosclerosis; chronic cystitis, 
impairment of sphincter control, and diabetes mellitus II 
were listed as other significant conditions contributing to 
death but not resulting in the underlying causes of death.

3.  Service connection had been established for status post 
sigmoidectomy, repair of anal fissure, and ventral hernia 
with diverticulitis and bowel incontinence (100 percent 
disabling), recurrent neuroma with severe perineal pain, 
status post partial cystectomy (60 percent disabling), 
status post prostatectomy with urinary incontinence (60 
percent disabling), and ureteral stricture, status post 
right ureteral reimplantation with mild hydronephrosis (30 
percent disabling); a combined 100 percent rating was 
effective from August 5, 1987.

4.  The medical evidence as to whether the veteran's 
service-connected disabilities substantially or materially 
contributed to cause of death is in equipoise.


CONCLUSION OF LAW

Service-connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.
The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant and her 
representative were notified of the VCAA provisions by 
correspondence dated in February 2002 and the RO adjudicated 
the claim in accordance with these provisions in the April 
2002 supplemental statement of the case.  These documents 
adequately notified the appellant of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  The RO has adjudicated the claim on the 
merits; therefore, well-groundedness is not an issue.  As 
the appellant has been kept apprised of what she must show 
to prevail in her claim, what information and evidence she 
is responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, the appellant 
is not prejudiced by the determination below.

Factual Background

The veteran died in July 1998 at the age of 78.  His death 
certificate reveals the immediate cause of his death was 
congestive heart failure as a consequence of ischemic 
cardiomyopathy and atherosclerosis.  Chronic cystitis, 
impairment of sphincter control, and diabetes mellitus II 
were listed as other significant conditions contributing to 
death but not resulting in the underlying causes of death.  
The veteran died at his home.  There was no autopsy.

Service connection had been established for status post 
sigmoidectomy, repair of anal fissure, and ventral hernia 
with diverticulitis and bowel incontinence (100 percent 
disabling), recurrent neuroma with severe perineal pain, 
status post partial cystectomy (60 percent disabling), 
status post prostatectomy with urinary incontinence (60 
percent disabling), and ureteral stricture, status post 
right ureteral reimplantation with mild hydronephrosis (30 
percent disabling).  A combined 100 percent rating was 
effective from August 5, 1987.

In a brief March 1999 opinion a VA certified physician's 
assistant opined that, based upon a review of the record, 
there was no relationship between the veteran's urinary and 
valve problems and his underlying congestive heart failure.

In correspondence dated in December 1999 Dr. W. B. Phillips, 
a specialist in internal medicine, stated that the veteran 
had been under his care from approximately 1990 to 1996 and 
that he clearly had significant disease of his urinary 
tract.  It was noted that the veteran had a reversible 
disturbance of his renal function related to Septra therapy 
in 1995 and had intermittent pre-renal azotemia and more 
pronounced deterioration in his renal function related to 
his congestive heart failure.  The physician stated that 
there was no doubt that the veteran's renal condition and 
congestive heart failure were connected and that the 
treatment for his congestive heart failure was complicated 
by, and tended to complicate, his underlying urinary tract 
condition.  It was further noted that the multiple 
medications he required for control of pain had considerable 
toxicity and could certainly have affected other disorders, 
such as diabetes, coronary artery disease, repeated small 
bowel obstruction, depression, hypertension, and ventricular 
ectopy.

At a personal hearing in April 2000 the appellant's 
daughter, L.C., testified that she was a registered nurse 
with 25 years of experience including extensive operating 
room experience.  She stated that she currently performed 
medical reviews related to legal actions.  She testified 
that she had reviewed the veteran's VA medical treatment 
records, and that in her opinion the veteran had experienced 
renal insufficiency as a result of his incontinence and 
chronic infections.  She stated, in essence, that the 
veteran's symptom manifestations prior to his death were 
more indicative of acute renal failure than congestive heart 
failure.  She reported that immediately before he died, the 
veteran was breathing fine and that there was no evidence of 
pitting edema.  She stated that renal insufficiency could, 
in itself, initiate congestive heart failure.  

In support of her claim the appellant and her daughter 
submitted copies of medical literature describing the 
symptom manifestations of chronic renal failure.  In 
February 2002 statements the daughter stated, in essence, 
that the veteran's medical records substantiated the 
possibility that he died of renal failure as a direct result 
of years of urinary incontinence and infections that led to 
kidney disease.  She claimed the veteran was not symptomatic 
of congestive heart failure 3 hours prior to his death which 
was atypical for this disorder.  

A February 2002 VA physician's opinion noted, in summary, 
that the veteran had multiple risk factors for coronary 
artery disease and that the cause of his death was listed as 
congestive heart failure due to ischemic cardiomyopathy.  It 
was noted that although he had significant other medical 
problems, including surgical resections, lack of sphincter 
control, and chronic urinary infections, these were not 
believed to be related, contributory, nor a material affect 
to the cause of his death.  

In a March 2002 VA medical opinion Dr. S.A., Chief, 
Nephrology Section, noted she had participated in the 
veteran's care at the Portland VA Medical Center and that 
she had reviewed all of the available medical evidence in 
this case.  She stated the veteran's chronic renal failure 
at the time of her evaluation in February 1998 was likely 
due to recurrent infections related to urinary incontinence 
secondary to a prostate procedure.  She further stated that 
his chronic renal failure had been a contributing factor in 
his congestive heart failure in that patients with chronic 
renal failure and congestive heart failure were more 
difficult to manage but that medical reports dated May 5, 
1998, and June 17, 1998, show the veteran's congestive heart 
failure was in good control.  She noted the veteran's family 
had indicated that his symptoms during his final days were 
not consistent with overt congestive heart failure.  She 
opined that the record did not support the conclusion that 
the veteran's chronic renal failure had been a contributory 
cause of death.  She noted there was no laboratory 
information of the veteran's level of renal function 
available after May 25, 1998, but that findings from 
September 1997 to May 1998 had been stable.  She stated that 
findings in May 1998 revealed moderately advanced renal 
insufficiency, not severe enough to require dialysis or to 
cause death.  She stated, however, that the veteran could 
have developed acute or chronic renal failure and that the 
symptoms of advanced renal failure were nonspecific and 
highly variable from patient to patient.  She stated that 
without documentation of matters such as a serum creatinine 
level around the time of death that she could neither 
conclude nor preclude the possibility that the veteran's 
renal failure had worsened.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds the medical evidence as to whether the 
veteran's service-connected disabilities substantially or 
materially contributed to cause his death is in relative 
equipoise, and that the appellant's claim must be granted.  
The Board notes that it was the opinion of the March 1999 
and February 2002 VA examiners that the veteran died as a 
result of congestive heart failure and that his service-
connected disabilities had not materially contributed to the 
cause of his death but that Dr. W. B. Phillips, a private 
internist, stated there was no doubt that the veteran's 
renal condition and congestive heart failure were connected 
and that the treatment for his congestive heart failure was 
complicated by, and tended to complicate, his underlying 
urinary tract condition.  It was also the opinion of the 
appellant's daughter L.C., a registered nurse, that it was 
likely that the veteran died as a result of renal failure 
rather than congestive heart failure.

The Board finds the March 2002 VA medical opinion Dr. S.A. 
warrants more probative weight than the other opinions of 
record because as chief of the VA Medical Center Nephrology 
Section it is assumed that she has a greater expertise in 
matters related to renal failure.  It was the unequivocal 
opinion of Dr. S.A. that the veteran's chronic renal failure 
had been a contributing factor in his congestive heart 
failure.  She then went on to provide statements indicating 
that the medical evidence showed the veteran's congestive 
heart failure had been in good control and was not overtly 
manifest prior to his death.  She also stated that there 
were no available medical reports after May 25, 1998, and 
prior to the veteran's death upon which to determine if his 
renal failure had worsened, but that he could have developed 
acute or chronic renal failure during this time.  She stated 
that she could neither conclude nor preclude the possibility 
that the veteran's renal failure had worsened.  

The competent (medical) evidence in this case is 
inconclusive as to whether or not the veteran died as a 
result of congestive heart failure or renal failure and the 
opinions indicate it can never be determined with certainty 
because no autopsy was performed and because no appropriate 
laboratory studies were performed contemporaneous with the 
veteran's death.  However, in light of the fact that Dr. 
S.A. opined that the veteran's chronic renal failure had 
been a contributing factor in his congestive heart failure, 
the Board finds, that the benefit of the doubt warrants the 
grant of service connection for the cause of the veteran's 
death.  The Board also notes that renal function affects 
vital organs and it is assumed that the debilitating effects 
of the veteran's service-connected disabilities rendered him 
less capable of resisting the effects of other diseases.  
See 38 C.F.R. § 3.312(c)(3).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

